
	
		I
		111th CONGRESS
		1st Session
		H. R. 1507
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2009
			Mr. Van Hollen (for
			 himself, Mr. Waxman,
			 Mr. Towns,
			 Mr. Braley of Iowa, and
			 Mr. Platts) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform, and in addition to the
			 Committee on Homeland
			 Security, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend chapter 23 of title 5, United States Code,
		  relating to disclosures of information protected from prohibited personnel
		  practices, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the
			 Whistleblower Protection Enhancement Act of
			 2009.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Clarification of disclosures covered.
					Sec. 3. Definitional amendments.
					Sec. 4. Rebuttable presumption.
					Sec. 5. Nondisclosure policies, forms, and agreements; security
				clearances; and retaliatory investigations.
					Sec. 6. Exclusion of agencies by the president.
					Sec. 7. Disciplinary action.
					Sec. 8. Government Accountability Office study on revocation of
				security clearances.
					Sec. 9. Alternative recourse.
					Sec. 10. National security whistleblower rights.
					Sec. 11. Enhancement of contractor employee whistleblower
				protections.
					Sec. 12. Prohibited personnel practices affecting the
				Transportation Security Administration.
					Sec. 13. Disclosure of censorship related to Federal research
				or technical information.
					Sec. 14. Security clearances.
					Sec. 15. Scope of due process.
					Sec. 16. Clarification of whistleblower rights for critical
				infrastructure information.
					Sec. 17. Advising employees of rights.
					Sec. 18. Special counsel amicus curiae appearance.
					Sec. 19. Attorney fees.
					Sec. 20. Effective date.
				
			2.Clarification of
			 disclosures covered
			(a)In
			 GeneralSection 2302(b)(8) of title 5, United States Code, is
			 amended—
				(1)in subparagraph
			 (A)—
					(A)by striking
			 which the employee or applicant reasonably believes evidences
			 and inserting , without restriction as to time, place, form, motive,
			 context, forum, or prior disclosure made to any person by an employee or
			 applicant, including a disclosure made in the ordinary course of an employee’s
			 duties, that the employee or applicant reasonably believes is evidence
			 of; and
					(B)in clause (i), by
			 striking a violation and inserting any violation;
			 and
					(2)in subparagraph
			 (B)—
					(A)by striking
			 which the employee or applicant reasonably believes evidences
			 and inserting , without restriction as to time, place, form, motive,
			 context, forum, or prior disclosure made to any person by an employee or
			 applicant, including a disclosure made in the ordinary course of an employee’s
			 duties, of information that the employee or applicant reasonably believes is
			 evidence of; and
					(B)in clause (i), by
			 striking a violation and inserting any violation (other
			 than a violation of this section).
					(b)Prohibited
			 Personnel Practices Under Section
			 2302(b)(9)Title 5, United
			 States Code, is amended in subsections (a)(3), (b)(4)(A), and (b)(4)(B)(i) of
			 section 1214 and in subsections (a) and (e)(1) of section 1221 by inserting
			 or 2302(b)(9)(B)–(D) after section 2302(b)(8)
			 each place it appears.
			3.Definitional
			 amendments
			(a)DisclosureSection
			 2302(a)(2) of title 5, United States Code, is amended—
				(1)in subparagraph
			 (B)(ii), by striking and at the end;
				(2)in
			 subparagraph (C)(iii), by striking the period at the end and inserting ;
			 and; and
				(3)by adding at the
			 end the following:
					
						(D)disclosure
				means a formal or informal communication, but does not include a communication
				concerning policy decisions that lawfully exercise discretionary authority
				unless the employee or applicant providing the disclosure reasonably believes
				that the disclosure evidences—
							(i)any violation of
				any law, rule, or regulation; or
							(ii)gross
				mismanagement, a gross waste of funds, an abuse of authority, or a substantial
				and specific danger to public health or
				safety.
							.
				(b)Clear and
			 Convincing EvidenceSections 1214(b)(4)(B)(ii) and 1221(e)(2) of
			 title 5, United States Code, are amended by adding at the end the following:
			 For purposes of the preceding sentence, clear and convincing
			 evidence means evidence indicating that the matter to be proved is
			 highly probable or reasonably certain..
			4.Rebuttable
			 presumptionSection 2302(b) of
			 title 5, United States Code, is amended by adding at the end the following:
			 For purposes of paragraph (8), any presumption relating to the
			 performance of a duty by an employee who has authority to take, direct others
			 to take, recommend, or approve any personnel action may be rebutted by
			 substantial evidence. For purposes of paragraph (8), a determination as to
			 whether an employee or applicant reasonably believes that such employee or
			 applicant has disclosed information that evidences any violation of law, rule,
			 regulation, gross mismanagement, a gross waste of funds, an abuse of authority,
			 or a substantial and specific danger to public health or safety shall be made
			 by determining whether a disinterested observer with knowledge of the essential
			 facts known to or readily ascertainable by the employee or applicant could
			 reasonably conclude that the actions of the Government evidence such
			 violations, mismanagement, waste, abuse, or danger..
		5.Nondisclosure
			 policies, forms, and agreements; security clearances; and retaliatory
			 investigations
			(a)Personnel
			 ActionSection 2302(a)(2)(A) of title 5, United States Code, is
			 amended—
				(1)in clause (x), by
			 striking and at the end;
				(2)by redesignating
			 clause (xi) as clause (xiv); and
				(3)by inserting after
			 clause (x) the following:
					
						(xi)the
				implementation or enforcement of any nondisclosure policy, form, or
				agreement;
						(xii)a suspension,
				revocation, or other determination relating to a security clearance or any
				other access determination by a covered agency;
						(xiii)an
				investigation, other than any ministerial or nondiscretionary fact-finding
				activities necessary for the agency to perform its mission, of an employee or
				applicant for employment because of any activity protected under this section;
				and
						.
				(b)Prohibited
			 Personnel PracticeSection 2302(b) of title 5, United States
			 Code, is amended—
				(1)in paragraph (11),
			 by striking or at the end;
				(2)by redesignating
			 paragraph (12) as paragraph (14); and
				(3)by inserting after
			 paragraph (11) the following:
					
						(12)implement or
				enforce any nondisclosure policy, form, or agreement, if such policy, form, or
				agreement does not contain the following statement: These provisions are
				consistent with and do not supersede, conflict with, or otherwise alter the
				employee obligations, rights, or liabilities created by Executive Order No.
				12958; section 7211 of title 5, United States Code (governing disclosures to
				Congress); section 1034 of title 10, United States Code (governing disclosures
				to Congress by members of the military); section 2302(b)(8) of title 5, United
				States Code (governing disclosures of illegality, waste, fraud, abuse, or
				public health or safety threats); title VI of the National Security Act of 1947
				(50 U.S.C. 421 et seq.) (governing disclosures that could expose confidential
				Government agents); and the statutes which protect against disclosures that
				could compromise national security, including sections 641, 793, 794, 798, and
				952 of title 18, United States Code, and section 4(b) of the Subversive
				Activities Control Act of 1950 (50 U.S.C. 783(b)). The definitions,
				requirements, obligations, rights, sanctions, and liabilities created by such
				Executive order and such statutory provisions are incorporated into this
				agreement and are controlling..
						(13)conduct, or cause
				to be conducted, an investigation, other than any ministerial or
				nondiscretionary fact-finding activities necessary for the agency to perform
				its mission, of an employee or applicant for employment because of any activity
				protected under this section;
				or
						.
				6.Exclusion of
			 agencies by the presidentSection 2302(a)(2)(C) of title 5, United
			 States Code, is amended by striking clause (ii) and inserting the
			 following:
			
				(i)(I)the Federal Bureau of
				Investigation; or
					(II)an element of the intelligence community
				(as defined in section 3(4) of the National Security Act of 1947 (50 U.S.C.
				401a(4)));
				or
					.
		7.Disciplinary
			 actionSection 1215(a)(3) of
			 title 5, United States Code, is amended to read as follows:
			
				(3)(A)A final order of the
				Board may impose—
						(i)disciplinary action consisting of
				removal, reduction in grade, debarment from Federal employment for a period not
				to exceed 5 years, suspension, or reprimand;
						(ii)an assessment of a civil penalty not
				to exceed $1,000; or
						(iii)any combination of disciplinary
				actions described under clause (i) and an assessment described under clause
				(ii).
						(B)In any case in which the Board finds
				that an employee has committed a prohibited personnel practice under paragraph
				(8) or (9) of section 2302(b), the Board shall impose disciplinary action if
				the Board finds that the activity protected under such paragraph (8) or (9) was
				a significant motivating factor, even if other factors also motivated the
				decision, for the employee’s decision to take, fail to take, or threaten to
				take or fail to take a personnel action, unless that employee demonstrates, by
				preponderance of evidence, that the employee would have taken, failed to take,
				or threatened to take or fail to take the same personnel action, in the absence
				of such protected
				activity.
					.
		8.Government
			 Accountability Office study on revocation of security clearances
			(a)StudyThe
			 Comptroller General shall conduct a study of security clearance revocations of
			 Federal employees at a select sample of executive branch agencies. The study
			 shall consist of an examination of the number of security clearances revoked,
			 the process employed by each agency in revoking a clearance, the pay and
			 employment status of agency employees during the revocation process, how often
			 such revocations result in termination of employment or reassignment, how often
			 such revocations are based on an improper disclosure of information, and such
			 other factors the Comptroller General deems appropriate.
			(b)ReportNot
			 later than 18 months after the date of enactment of this Act, the Comptroller
			 General shall submit to the Committee on Homeland Security and Governmental
			 Affairs of the Senate and the Committee on Oversight and Government Reform of
			 the House of Representatives a report on the results of the study required
			 under this section.
			9.Alternative
			 recourse
			(a)In
			 GeneralSection 1221 of title 5, United States Code, is amended
			 by adding at the end the following:
				
					(k)(1)If, in the case of an
				employee, former employee, or applicant for employment who seeks corrective
				action (or on behalf of whom corrective action is sought) from the Merit
				Systems Protection Board based on an alleged prohibited personnel practice
				described in section 2302(b)(8) or 2302(b)(9)(B)–(D), no final order or
				decision is issued by the Board within 180 days after the date on which a
				request for such corrective action has been duly submitted (or, in the event
				that a final order or decision is issued by the Board, whether within that
				180-day period or thereafter, then, within 90 days after such final order or
				decision is issued, and so long as such employee, former employee, or applicant
				has not filed a petition for judicial review of such order or decision under
				subsection (h))—
							(A)such employee, former employee, or
				applicant may, after providing written notice to the Board, bring an action at
				law or equity for de novo review in the appropriate United States district
				court, which shall have jurisdiction over such action without regard to the
				amount in controversy, and which action shall, at the request of either party
				to such action, be tried by the court with a jury; and
							(B)in any such action, the court—
								(i)shall apply the standards set forth
				in subsection (e); and
								(ii)may award any relief which the
				court considers appropriate, including any relief described in subsection
				(g).
								An
				appeal from a final decision of a district court in an action under this
				paragraph may, at the election of the appellant, be taken to the Court of
				Appeals for the Federal Circuit (which shall have jurisdiction of such appeal),
				in lieu of the United States court of appeals for the circuit embracing the
				district in which the action was brought.(2)For purposes of this subsection, the
				term appropriate United States district court, as used with
				respect to an alleged prohibited personnel practice, means the United States
				district court for the district in which the prohibited personnel practice is
				alleged to have been committed, the judicial district in which the employment
				records relevant to such practice are maintained and administered, or the
				judicial district in which resides the employee, former employee, or applicant
				for employment allegedly affected by such practice.
						(3)This subsection applies with respect
				to any appeal, petition, or other request for corrective action duly submitted
				to the Board, whether pursuant to section 1214(b)(2), the preceding provisions
				of this section, section 7513(d), or any otherwise applicable provisions of
				law, rule, or
				regulation.
						.
			(b)Review of MSB
			 DecisionsSection 7703(b) of such title 5 is amended—
				(1)in
			 the first sentence of paragraph (1), by striking the United States Court
			 of Appeals for the Federal Circuit and inserting the appropriate
			 United States court of appeals; and
				(2)by adding at the
			 end the following:
					
						(3)For purposes of this section, the
				term appropriate United States court of appeals means the United
				States Court of Appeals for the Federal Circuit, except that in the case of a
				prohibited personnel practice described in section 2302(b)(8) or
				2302(b)(9)(B)–(D) (other than a case that, disregarding this paragraph, would
				otherwise be subject to paragraph (2)), such term means the United States Court
				of Appeals for the Federal Circuit and any United States court of appeals
				having jurisdiction over appeals from any United States district court which,
				under section 1221(k)(2), would be an appropriate United States district court
				for purposes of such prohibited personnel
				practice.
						.
				(c)Choice of
			 forumSection 7703(d) of such title 5 is amended by inserting
			 after policy directive. the following: The petition shall
			 be moved to an appropriate United States Court of Appeals other than the
			 Federal Circuit at the request of the Director or of the
			 employee..
			(d)Compensatory
			 damagesSections 1214(g)(2)
			 and 1221(g)(1)(A)(ii) of such title 5 are amended by striking all after
			 travel expenses, and inserting any other reasonable and
			 foreseeable consequential damages, and compensatory damages (including
			 attorney’s fees, interest, reasonable expert witness fees, and
			 costs)..
			(e)Conforming
			 Amendments
				(1)Section 1221(h) of
			 such title 5 is amended by adding at the end the following:
					
						(3)Judicial review
				under this subsection shall not be available with respect to any decision or
				order as to which the employee, former employee, or applicant has filed a
				petition for judicial review under subsection
				(k).
						.
				(2)Section 7703(c) of
			 such title 5 is amended by striking the United States Court of Appeals
			 for the Federal Circuit and inserting the appropriate United
			 States Court of Appeals and by striking court. and
			 inserting court, and in the case of a prohibited personnel practice
			 described in section 2302(b)(8) or 2302(b)(9)(B)–(D) brought under any
			 provision of law, rule, or regulation described in section 1221(k)(3), the
			 employee or applicant shall have the right to de novo review in accordance with
			 section 1221(k)..
				10.National
			 security whistleblower rights
			(a)In
			 GeneralChapter 23 of title 5, United States Code, is amended by
			 inserting after section 2303 the following:
				
					2303a.National
				security whistleblower rights
						(a)Prohibition of
				Reprisals
							(1)In
				generalIn addition to any rights provided under section 2303 of
				this title, section 17(d)(5) of the Central Intelligence Agency Act of 1949 (50
				U.S.C. 403q(d)(5)), section 8H of the Inspector General Act of 1978 (5 U.S.C.
				App.), or any other provision of law, an employee or former employee of a
				covered agency may not be discharged, demoted, or otherwise discriminated
				against (including by denying, suspending, or revoking a security clearance, or
				by otherwise restricting access to classified or sensitive information) as a
				reprisal for making a disclosure described in paragraph (2).
							(2)Disclosures
				describedA disclosure described in this paragraph is a
				disclosure of covered information that is made—
								(A)by an employee or
				former employee of a covered agency, without restriction as to time, place,
				form, motive, context, or prior disclosure made to any person by an employee or
				former employee, including a disclosure made in the course of an employee’s
				duties; and
								(B)to an authorized
				Member of Congress, an authorized official of an Executive agency, or the
				Inspector General of the covered agency of which such employee or former
				employee is or was employed.
								(b)Investigation of
				ComplaintsAn employee or former employee of a covered agency who
				believes that such employee or former employee has been subjected to a reprisal
				prohibited by subsection (a) may submit a complaint to the Inspector General
				and the head of the covered agency. The Inspector General shall investigate the
				complaint and, unless the Inspector General determines that the complaint is
				frivolous, submit a report of the findings of the investigation within 120 days
				to the employee or former employee (as the case may be) and to the head of the
				covered agency.
						(c)Remedy
							(1)Within 180 days of
				the filing of a complaint under subsection (b), the head of the covered agency
				shall, taking into consideration the report of the Inspector General under such
				subsection (if any), determine whether the employee or former employee has been
				subjected to a reprisal prohibited by subsection (a), and shall either issue an
				order denying relief or shall implement corrective action to return the
				employee or former employee, as nearly as possible, to the position such
				employee or former employee would have held had the reprisal not occurred,
				including providing back pay and related benefits, medical costs incurred,
				travel expenses, any other reasonable and foreseeable consequential damages,
				and compensatory damages (including attorney’s fees, interest, reasonable
				expert witness fees, and costs). If the head of the covered agency issues an
				order denying relief, such head shall issue a report to the employee or former
				employee detailing the reasons for the denial.
							(2)(A)If the head of a covered
				agency, in the process of implementing corrective action under paragraph (1),
				voids a directive or order denying, suspending, or revoking a security
				clearance or otherwise restricting access to classified or sensitive
				information that constituted a reprisal, the head of such covered agency may
				re-initiate procedures to issue a directive or order denying, suspending, or
				revoking a security clearance or otherwise restricting access to classified or
				sensitive information only if those re-initiated procedures are based
				exclusively on national security concerns and are unrelated to the actions
				constituting the original reprisal.
								(B)In any case in which the head of a
				covered agency re-initiates procedures under subparagraph (A), the head of the
				covered agency shall issue an unclassified report (that may include a
				classified annex, if necessary) to the Inspector General of such covered agency
				and to authorized Members of Congress, detailing the circumstances of such
				covered agency’s re-initiated procedures and describing the manner in which
				those procedures are based exclusively on national security concerns and are
				unrelated to the actions constituting the original reprisal.
								(3)If the head of a
				covered agency has not made a determination under paragraph (1) within 180 days
				of the filing of a complaint under subsection (b) (or such head has issued an
				order denying relief, in whole or in part, whether within that 180-day period
				or thereafter, then, within 90 days after such order is issued), the employee
				or former employee may bring an action at law or equity for de novo review to
				seek any corrective action referred to in paragraph (1) in the appropriate
				United States district court (as defined by section 1221(k)(2)), which shall
				have jurisdiction over such action without regard to the amount in
				controversy.
							(4)An employee or
				former employee adversely affected or aggrieved by an order issued under
				paragraph (1), or who seeks review of any corrective action determined under
				paragraph (1), may obtain judicial review of such order or determination in the
				United States Court of Appeals for the Federal Circuit or any United States
				court of appeals having jurisdiction over appeals from any United States
				district court that, under section 1221(k)(2), would be an appropriate United
				States district court. No petition seeking such review may be filed more than
				60 days after issuance of the order or the determination to implement
				corrective action by the head of a covered agency. Review shall conform to
				chapter 7.
							(5)(A)If, in any action for
				damages or relief under paragraph (3) or (4), an Executive agency moves to
				withhold information from discovery based on a claim that disclosure would be
				inimical to national security by asserting the privilege commonly referred to
				as the state secrets privilege, and if the assertion of such
				privilege prevents the employee or former employee from establishing an element
				in support of the employee’s or former employee’s claim, the court shall
				resolve the disputed issue of fact or law in favor of the employee or former
				employee, provided that an Inspector General investigation under subsection (b)
				has resulted in substantial confirmation of that element, or those elements, of
				the employee’s or former employee’s claim.
								(B)In any case in which an Executive
				agency asserts the privilege commonly referred to as the state secrets
				privilege, whether or not an Inspector General has conducted an
				investigation under subsection (b), the head of that agency shall, at the same
				time it asserts the privilege, issue a report to authorized Members of
				Congress, accompanied by a classified annex if necessary, describing the
				reasons for the assertion, explaining why the court hearing the matter does not
				have the ability to maintain the protection of classified information related
				to the assertion, detailing the steps the agency has taken to arrive at a
				mutually agreeable settlement with the employee or former employee, setting
				forth the date on which the classified information at issue will be
				declassified, and providing all relevant information about the underlying
				substantive matter.
								(d)Applicability to
				Non-Covered AgenciesAn employee or former employee of an
				Executive agency (or element or unit thereof) that is not a covered agency
				shall, for purposes of any disclosure of covered information (as described in
				subsection (a)(2)) that consists in whole or in part of classified or sensitive
				information, be entitled to the same protections, rights, and remedies under
				this section as if that Executive agency (or element or unit thereof) were a
				covered agency.
						(e)ConstructionNothing
				in this section may be construed—
							(1)to authorize the
				discharge of, demotion of, or discrimination against an employee or former
				employee for a disclosure other than a disclosure protected by subsection (a)
				or (d) or to modify or derogate from a right or remedy otherwise available to
				an employee or former employee; or
							(2)to preempt,
				modify, limit, or derogate any rights or remedies available to an employee or
				former employee under any other provision of law, rule, or regulation
				(including the Lloyd-La Failed Act).
							No court
				or administrative agency may require the exhaustion of any right or remedy
				under this section as a condition for pursuing any other right or remedy
				otherwise available to an employee or former employee under any other provision
				of law, rule, or regulation (as referred to in paragraph (2)).(f)DefinitionsIn
				this section:
							(1)The term
				covered information, as used with respect to an employee or former
				employee, means any information (including classified or sensitive information)
				which the employee or former employee reasonably believes evidences—
								(A)any violation of
				any law, rule, or regulation; or
								(B)gross
				mismanagement, a gross waste of funds, an abuse of authority, or a substantial
				and specific danger to public health or safety.
								(2)The term
				covered agency means—
								(A)the Federal Bureau
				of Investigation; and
								(B)an element of the
				intelligence community (as defined in section 3(4) of the National Security Act
				of 1947 (50 U.S.C. 401a(4))).
								(3)The term
				authorized Member of Congress means—
								(A)with respect to covered information about
				sources, methods, and intelligence activities (as that term is defined in
				Executive Order 12333) of an element of the intelligence community (as defined
				in section 3(4) of the National Security Act of 1947 (50 U.S.C. 401a(4))), a
				member of the Permanent Select Committee on Intelligence of the House of
				Representatives, the Select Committee on Intelligence of the Senate, or any
				other committees of the House of Representatives or Senate to which this type
				of information is customarily provided;
								(B)with respect to
				special access programs specified in section 119 of title 10, an appropriate
				member of the Congressional defense committees (as defined in such section);
				and
								(C)with respect to other covered information,
				a member of the Permanent Select Committee on Intelligence or the Committee on
				Oversight and Government Reform of the House of Representatives, the Select
				Committee on Intelligence or the Committee on Homeland Security and
				Governmental Affairs of the Senate, or any other committees of the House of
				Representatives or the Senate that have oversight over the program which the
				covered information concerns.
								(4)The term
				authorized official of an Executive agency shall have such meaning
				as the Office of Personnel Management shall by regulation prescribe, except
				that such term shall, with respect to any employee or former employee in an
				agency, include the head, the general counsel, and the ombudsman of such
				agency.
							
			(b)Clerical
			 AmendmentThe table of sections for chapter 23 of title 5, United
			 States Code, is amended by inserting after the item relating to section 2303
			 the following:
				
					
						2303a. National security whistleblower
				rights.
					
					.
			11.Enhancement of
			 contractor employee whistleblower protections
			(a)Increased
			 Protection From ReprisalSection 315(a) of the Federal Property
			 and Administrative Services Act of 1949 (41 U.S.C. 265) is amended by striking
			 disclosing to a Member of Congress and all that follows through
			 the end of the subsection and inserting the following: disclosing,
			 including a disclosure in the ordinary course of an employee’s duties, to a
			 Member of Congress, a representative of a committee of Congress, an Inspector
			 General, the Government Accountability Office, an agency employee responsible
			 for contract oversight or management, an authorized official of an executive
			 agency or the Department of Justice or other Federal regulatory or law
			 enforcement agency, or a person with supervisory authority over the employee
			 (or any other person who has the authority to investigate or act on misconduct,
			 a court, or a grand jury) information that the employee reasonably believes is
			 evidence of gross mismanagement of a contract or grant, gross waste of agency
			 funds, an abuse of authority related to the implementation of a contract or
			 grant, a substantial and specific danger to public health or safety, or a
			 violation of a law, rule, or regulation related to a contract (including the
			 competition for or negotiation of a contract) or grant..
			(b)Clarification of
			 Inspector General DeterminationSubsection (b) of section 315 of
			 such Act is amended—
				(1)by inserting
			 (1) after Investigation of Complaints.—;
				(2)by adding at the
			 end the following new paragraphs:
					
						(2)(A)Except as provided under
				subparagraph (B), the Inspector General shall make a determination that a
				complaint is frivolous or submit a report under paragraph (1) within 180 days
				after receiving the complaint.
							(B)If the Inspector General is unable to
				complete an investigation in time to submit a report within the 180-day period
				specified in subparagraph (A) and the person submitting the complaint agrees to
				an extension of time, the Inspector General shall submit a report under
				paragraph (1) within such additional period of time as shall be agreed upon
				between the Inspector General and the person submitting the complaint.
							(3)(A)A person alleging a
				reprisal under this section shall affirmatively establish the occurrence of the
				reprisal if the person demonstrates that a disclosure described in subsection
				(a) was a contributing factor in the reprisal. A disclosure may be demonstrated
				as a contributing factor for purposes of this paragraph by circumstantial
				evidence, including evidence as follows:
								(i)Evidence that the official undertaking
				the reprisal knew of the disclosure.
								(ii)Evidence that the reprisal occurred
				within a period of time after the disclosure such that a reasonable person
				could conclude that the disclosure was a contributing factor in the
				reprisal.
								(B)Except as provided in subparagraph
				(C), if a reprisal is affirmatively established under subparagraph (A), the
				Inspector General shall recommend in the report under paragraph (1) that
				corrective action be taken under subsection (c).
							(C)The Inspector General may not
				recommend corrective action under subparagraph (B) with respect to a reprisal
				that is affirmatively established under subparagraph (A) if the contractor
				demonstrates by clear and convincing evidence that the contractor would have
				taken the action constituting the reprisal in the absence of the
				disclosure.
							(4)The person alleging the reprisal
				shall have access to the complete investigation file of the Inspector General
				in accordance with section 552a of title 5, United States Code (popularly
				referred to as the Privacy Act). The investigation of the
				Inspector General shall be deemed closed for purposes of disclosure under such
				section when an employee files an appeal to an agency head or a court of
				competent
				jurisdiction.
						.
				(c)Acceleration of
			 Schedule for Denying Relief or Providing RemedySubsection (c) of
			 such section is amended—
				(1)in paragraph (1),
			 by striking If the head of the agency determines that a contractor has
			 subjected a person to a reprisal prohibited by subsection (a), the head of the
			 agency may and inserting the following: Not later than 30 days
			 after receiving an Inspector General report pursuant to subsection (b), the
			 head of the agency concerned shall determine whether there is sufficient basis
			 to conclude that the contractor concerned has subjected the complainant to a
			 reprisal prohibited by subsection (a) and shall either issue an order denying
			 relief or shall;
				(2)in paragraph
			 (1)(B), by inserting after together with the following:
			 compensatory damages and;
				(3)in paragraph
			 (1)(C), by inserting at the end before the period the following: or a
			 court of competent jurisdiction;
				(4)by redesignating
			 paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and
				(5)by inserting after
			 paragraph (1) the following new paragraph:
					
						(2)(A)If the head of an
				executive agency issues an order denying relief under paragraph (1) or has not
				issued an order within 210 days after the submission of a complaint under
				subsection (b), or in the case of an extension of time under paragraph
				(b)(2)(B), not later than 30 days after the expiration of the extension of
				time, and there is no showing that such delay is due to the bad faith of the
				complainant, the complainant shall be deemed to have exhausted all
				administrative remedies with respect to the complaint, and the complainant may
				bring a de novo action at law or equity against the contractor to seek
				compensatory damages and other relief available under this section in the
				appropriate district court of the United States, which shall have jurisdiction
				over such an action without regard to the amount in controversy. Such an action
				shall, at the request of either party to the action, be tried by the court with
				a jury.
							(B)In any action under subparagraph (A),
				the establishment of the occurrence of a reprisal shall be governed by the
				provisions of subsection (b)(3)(A), including the burden of proof in that
				subsection, and the establishment that an action alleged to constitute a
				reprisal did not constitute a reprisal shall be subject to the burden of proof
				specified in subsection (b)(3)(C).
							;
				and
				(6)in paragraph (4),
			 as so redesignated, by inserting at the end before the period the following:
			 and attorneys fees and costs.
				(d)Prohibition on
			 conditions of employmentSection 315 of such Act is further amended
			 by redesignating subsection (e) as subsection (f) and inserting after
			 subsection (d) the following new subsection (e):
				
					(e)ProhibitionNotwithstanding
				any other provision of law—
						(1)subject to
				paragraph (3), the rights and remedies provided for in this section may not be
				waived by any agreement, policy, form, or condition of employment, including by
				any predispute arbitration agreement;
						(2)subject to
				paragraph (3), no predispute arbitration agreement shall be valid or
				enforceable if it requires arbitration of a dispute arising under this section;
				and
						(3)an arbitration
				provision in a collective bargaining agreement shall be enforceable as to
				disputes arising under the collective bargaining
				agreement.
						.
			(e)DefinitionsSubsection
			 (f) of such section, as redesignated by subsection (d), is amended by inserting
			 before the period at the end the following: and any Inspector General
			 that receives funding from, or has oversight over contracts awarded for or on
			 behalf of, an executive agency.
			12.Prohibited
			 personnel practices affecting the Transportation Security
			 Administration
			(a)In
			 GeneralChapter 23 of title 5, United States Code, is
			 amended—
				(1)by redesignating
			 sections 2304 and 2305 as sections 2305 and 2306, respectively; and
				(2)by inserting after
			 section 2303a (as inserted by section 10) the following:
					
						2304.Prohibited
				personnel practices affecting the Transportation Security
				Administration
							(a)In
				GeneralNotwithstanding any other provision of law, any
				individual holding or applying for a position within the Transportation
				Security Administration shall be covered by—
								(1)the provisions of
				paragraphs (1), (8), and (9) of section 2302(b);
								(2)any provision of
				law implementing paragraph (1), (8), or (9) of section 2302(b) by providing any
				right or remedy available to an employee or applicant for employment in the
				civil service; and
								(3)any rule or
				regulation prescribed under any provision of law referred to in paragraph (1)
				or (2).
								(b)Rule of
				ConstructionNothing in this section shall be construed to affect
				any rights, apart from those described in subsection (a), to which an
				individual described in subsection (a) might otherwise be entitled under
				law.
							(c)Effective
				DateThis section shall take effect as of the date of the
				enactment of this
				section.
							.
				(b)Clerical
			 AmendmentThe table of sections for chapter 23 of title 5, United
			 States Code, is amended by striking the items relating to sections 2304 and
			 2305, respectively, and by inserting the following:
				
					
						2304. Prohibited personnel practices
				affecting the Transportation Security Administration.
						2305. Responsibility of the Government
				Accountability Office.
						2306. Coordination with certain other
				provisions of
				law.
					
					.
			13.Disclosure of
			 censorship related to Federal research or technical information
			(a)DefinitionsIn
			 this section—
				(1)the term
			 applicant means an applicant for a covered position;
				(2)the term
			 censorship related to Federal research or technical information
			 means any effort to alter, misrepresent, or suppress—
					(A)Federal research;
			 or
					(B)technical
			 information;
					(3)the term
			 covered position has the meaning given under section 2302(a)(2)(B)
			 of title 5, United States Code;
				(4)the term
			 employee means an employee in a covered position; and
				(5)the term
			 disclosure has the meaning given under section 2302(a)(2)(D) of
			 title 5, United States Code.
				(b)Protected
			 disclosure
				(1)In
			 generalAny disclosure of information by an employee or applicant
			 for employment that the employee or applicant reasonably believes is evidence
			 of censorship related to Federal research or technical information—
					(A)shall come within
			 the protections of section 2302(b)(8)(A) of title 5, United States Code,
			 if—
						(i)the
			 employee or applicant reasonably believes that the censorship related to
			 Federal research or technical information is or will cause—
							(I)any violation of
			 law, rule, or regulation; or
							(II)gross
			 mismanagement, a gross waste of funds, an abuse of authority, or a substantial
			 and specific danger to public health or safety; and
							(ii)the
			 disclosure and information satisfy the conditions stated in the matter
			 following clause (ii) of section 2302(b)(8)(A) of title 5, United States Code;
			 and
						(B)shall come within
			 the protections of section 2302(b)(8)(B) of title 5, United States Code,
			 if—
						(i)the
			 conditions under subparagraph (A)(i) are satisfied; and
						(ii)the
			 disclosure is made to an individual referred to in the matter preceding clause
			 (i) of section 2302(b)(8)(B) of title 5, United States Code, for the receipt of
			 disclosures.
						(2)ApplicationParagraph
			 (1) shall apply to any disclosure of information by an employee or applicant
			 without restriction to time, place, form, motive, context, or prior disclosure
			 made to any person by an employee or applicant, including a disclosure made in
			 the ordinary course of an employee’s duties.
				(3)Rule of
			 constructionNothing in this section shall be construed to imply
			 any limitation on the protections of employees and applicants afforded by any
			 other provision of law, including protections with respect to any disclosure of
			 information believed to be evidence of censorship related to Federal research
			 or technical information.
				14.Security
			 clearances
			(a)In
			 generalChapter 77 of title
			 5, United States Code, is amended by inserting after section 7702 the
			 following:
				
					7702a.Actions
				relating to security clearances
						(a)In any appeal relating to the suspension,
				revocation, or other determination relating to a security clearance or access
				determination, the Merit Systems Protection Board or any reviewing
				court—
							(1)shall determine
				whether paragraph (8) or (9) of section 2302(b) was violated; and
							(2)may issue
				declaratory relief and any other appropriate relief.
							(b)(1)If, in any final
				judgment, the Board or court declares that any suspension, revocation, or other
				determination with regard to a security clearance or access determination was
				made in violation of paragraph (8) or (9) of section 2302(b), the affected
				agency shall conduct a review of that suspension, revocation, access
				determination, or other determination, giving great weight to the Board or
				court judgment.
							(2)Not later than 30 days after any
				Board or court judgment declaring that a security clearance suspension,
				revocation, access determination, or other determination was made in violation
				of paragraph (8) or (9) of section 2302(b), the affected agency shall issue an
				unclassified report to the congressional committees of jurisdiction (with a
				classified annex if necessary), detailing the circumstances of the agency’s
				security clearance suspension, revocation, other determination, or access
				determination. A report under this paragraph shall include any proposed agency
				action with regard to the security clearance or access determination.
							(c)An allegation that
				a security clearance or access determination was revoked or suspended in
				retaliation for a protected disclosure shall receive expedited review by the
				Office of Special Counsel, the Merit Systems Protection Board, and any
				reviewing court.
						(d)For purposes of
				this section, corrective action may not be ordered if the agency demonstrates
				by a preponderance of the evidence that it would have taken the same personnel
				action in the absence of such
				disclosure.
						.
			(b)Technical and
			 conforming amendmentThe table of sections for chapter 77 of
			 title 5, United States Code, is amended by inserting after the item relating to
			 section 7702 the following:
				
					
						7702a. Actions relating to security
				clearances.
					
					.
			15.Scope of due
			 process
			(a)Special
			 counselSection 1214(b)(4)(B)(ii) of title 5, United States Code,
			 is amended by inserting , after a finding that a protected disclosure
			 was a contributing factor, after ordered if.
			(b)Individual
			 actionSection 1221(e)(2) of title 5, United States Code, is
			 amended by inserting , after a finding that a protected disclosure was a
			 contributing factor, after ordered if.
			16.Clarification of
			 whistleblower rights for critical infrastructure informationSection 214(c) of the Homeland Security Act
			 of 2002 (6 U.S.C. 133(c)) is amended by adding at the end the following:
			 For purposes of this section, a permissible use of independently
			 obtained information includes the disclosure of such information under section
			 2302(b)(8) of title 5, United States Code..
		17.Advising
			 employees of rightsSection
			 2302(c) of title 5, United States Code, is amended by inserting, ,
			 including how to make a lawful disclosure of information that is specifically
			 required by law or Executive order to be kept secret in the interest of
			 national defense or the conduct of foreign affairs to the Special Counsel, the
			 Inspector General of an agency, Congress, or other agency employee designated
			 to receive disclosures after chapter 12 of this
			 title.
		18.Special counsel
			 amicus curiae appearanceSection 1212 of title 5, United States Code,
			 is amended by adding at the end the following:
			
				(h)The Special Counsel may appear as amicus
				curiae in any action brought in a court of the United States related to any
				civil action brought in connection with paragraph (8) or (9) of section 2302(b)
				or subchapter III of chapter 73, or as otherwise authorized by law. In any such
				action, the Special Counsel may present the views of the Special Counsel with
				respect to compliance with paragraph (8) or (9) of section 2302(b) or
				subchapter III of chapter 73 and the impact court decisions would have on the
				enforcement of those provisions of
				law.
				.
		19.Attorney
			 feesSection 1204(m)(1) of
			 title 5, United States Code, is amended by striking agency
			 involved and inserting agency where the prevailing party is
			 employed or has applied for employment.
		20.Effective
			 dateThis Act shall take
			 effect 30 days after the date of the enactment of this Act, except as provided
			 in the amendment made by section 12(a)(2).
		
